Citation Nr: 0824825	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease L5-S1 (also claimed as bilateral upper back 
condition), currently rated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for hemorrhoids. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
knee disability. 

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for seborrehic 
dermatitis of the scalp, claimed as skin disability of the 
scalp.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran's most recent DD Form 214 indicates active 
service from February 1984 until September 1994, with 6 years 
and 8 months of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.    

The Board notes that the issues of entitlement to increased 
ratings for tinnitus and varicocele, left scrotum, and 
entitlement to service connection for right shoulder, left 
shoulder and cervical spine disabilities were also appealed 
from the January 2006 rating decision.  However, the veteran 
did not perfect an appeal as to those issues, excluding them 
from his VA Form 9 submitted in April 2006.   

It is further noted that the veteran has claimed entitlement 
to service connection for radiculopathy of the bilateral 
lower extremities as being associated with his service-
connected low back disability.  The Board notes that 
consideration of associated neurologic manifestations is 
implicit in the evaluation of the low back disability, thus 
obviating the need for analysis of the radiculopathy claim as 
a distinct issue.  


The issue of entitlement to service connection seborrehic 
dermatitis of the scalp, claimed as skin disability of the 
scalp, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
L5-S1 is manifested by pain and limitation of motion, but 
without forward flexion limited to no worse than 75 degrees, 
with no significant additional limitation of function, no 
ankylosis or incapacitating episodes of at least four weeks 
over the past 12 months.  

2.  The veteran's service-connected hemorrhoids are mild or 
moderate with excessive redundant tissue, but are not 
thrombotic or irreducible; and there is no objecting findings 
of persistent bleeding, anemia or fissures.  

3.  Service connection for left knee disability, described as 
left knee chondromalacia, was denied by a June 1995 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability has been received since the June 1995 rating 
decision. 

5.  A left knee disability was not manifested during the 
veteran's active duty service. 

6.  A right knee disability was not manifested during the 
veteran's active duty service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
degenerative disc disease L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including  §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.114, 
Diagnostic Code 7336 (2007).

3.  The June 1995 rating decision, which denied entitlement 
to service connection for left knee disability, described as 
left knee chondromalacia, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence having been received, the claim 
of entitlement to  service connection for left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

5.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2005 and November 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Based on the above, the Board finds that all notice required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the veteran in August 2005 and November 2005, 
which was prior to the January 2006 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  
Nevertheless, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores.  

In this case, the notice letters discussed above do not 
satisfy the requirements of Vazquez-Flores.  In this regard, 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran here was provided with correspondence regarding 
what was needed to support his claims.  Specifically, the 
March 2006 statement of the case set forth the diagnostic 
criteria for the disabilities at issue and also included the 
provisions of 38 C.F.R. §§ 3.321 and 4.1, which reference 
impairment in earning capacity as a rating consideration.  

Based on the above, the veteran can be expected to understand 
what was needed to support his claims, including the impact 
of his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeal, he 
described his daily back and hemorrhoid symptoms.  He further 
described flare-ups and incapacitating episodes of back pain 
at his March 2006 VA examination.    

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

It is also noted that one of the issues on appeal involves a 
request to reopen a previously denied claim on the basis of 
new and material evidence.  In this regard, the Board calls 
attention to Kent v. Nicholson, 20 Vet.App. 1 (2006), in 
which the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  The Board recognizes 
that the veteran has not received notice in compliance with 
Kent.  However, there is no prejudice to the veteran in 
proceeding with the issuance of this decision because the 
issue of entitlement to service connection for left knee 
disability has been reopened and decided on the merits.  As 
previously discussed, the veteran has received adequate 
notice of the information and evidence necessary to establish 
service connection for the underlying claim.         

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post service treatment records and 
VA examination reports.  The Board notes that the veteran 
identified that he received treatment from a Dr. H.H. for his 
disabilities on appeal.  The RO sent a request to Dr. H.H. 
for his records.  However, the request was returned as 
undeliverable.  In December 2005, the RO requested that the 
veteran submit a new address for Dr. H.H., to which the 
veteran never replied.  The Board observes that while VA has 
a duty to assist the veteran in the development of his claim, 
the veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  

The Board finds that the RO has met its duty to assist with 
respect to obtaining these records.  Thus, the Board 
concludes that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in November 2005, 
December 2005 and August 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  It is noted that the claims file 
was not available at the December 2005 VA examination on the 
spine.  However, the examination report, and a subsequent 
spine examination in August 2006, both set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds that both examinations to be sufficient for 
rating purposes.  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Degenerative Disc Disease L5-S1 

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent rating for degenerative disc disease 
L5-S1, pursuant to Diagnostic Code 5242.  That code section 
is encompassed by the general rating formula for diseases and 
injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5243.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5243.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in December 2005, 
forward flexion was 75 degrees, extension was 20 degrees, and 
side bending and rotation bilaterally were 30 degrees.  There 
was no finding of ankylosis.  Subsequent VA examination in 
August 2006 revealed 75 degrees of lumbar flexion, 25 degrees 
extension, 30 degrees lateral bending bilaterally, and 30 
degrees rotation bilaterally. 

The range of motion findings noted above do not meet the 
criteria for the next-higher 40 percent evaluation under the 
general rating formula.  However, the Board acknowledges that 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination must be considered 
in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the veteran complained of pain at 
his December 2005 VA examination.  Specifically, he gave a 
history of at least 30 interventions over the past two years 
by a private doctor for his low back.  The veteran indicated 
that his baseline manifestations were usually symptoms at 
night, as well as shooting, burning pain in his legs, left 
greater than right, more dominant left.  He experienced 
localized back pain without radiation.  The veteran stated 
that he always had pain at the L3-L4 level every six weeks or 
so and he was down a couple of days secondary to the pain.  
At his August 2006 VA examination, he reported constant 
midline lumbosacral pain that affected his activities and 
occupation.  His pain was exacerbated by twisting, turning, 
bending, lifting more than 30 pounds, standing more than 
three minutes, sitting more than 15 minutes, or riding and 
driving in a vehicle more than 30 minutes.  Avoidance or 
discontinuation of these actions or activities improved his 
pain, but did not completely relieve it.  

While acknowledging the low back complaints as detailed 
above, the competent evidence simply does not show that pain 
or other DeLuca factors have resulted in additional 
functional limitation such as to find that his disability 
picture most nearly approximates the next-higher 40 percent 
rating.  Indeed, upon December 2005 VA examination, palpation 
was negative for spasm, pain, tenderness or increased muscle 
tension.  Significantly, the examiner found no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance following repetitive use or during flare-ups.  
Similarly, at the August 2006 VA examination, range of motion 
was accomplished without difficulty, complaint of pain or 
evidence of fatigue, incoordination, weakness or lack of 
endurance with repetition.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  
In this regard, intervertebral disc syndrome (preoperatively 
or postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

There has been no medical evidence showing that the veteran 
has been prescribed bed rest due to incapacitating episodes 
having a total of at least four weeks during the past 12 
months to warrant a 40 percent rating for intervertebral disc 
syndrome.  Significantly, the veteran himself reported at the 
December 2005 examination that he had only been down for a 
few days over the past year due to his back.   

As the evidence of record does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5243, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  

In the present case, VA examination in December 2005 revealed 
complaints of 
numbness and tingling in the left thigh that ended above the 
knee.  He denied erectile dysfunction, impotence, bowel or 
bladder incontinence, or bowel movement impairment.  
Objectively, neurologic examination showed strength was 5/5 
and sensory was intact bilaterally in the lower extremities.  
Reflex at L4-S1 was 2+ and Waddell was 0/4.  Sitting straight 
leg raise and supine straight leg raise were negative.  
Hoover, Patrick, and Goldthwaite signs were also negative.  

Subsequent VA examination in August 2006 showed complaints of 
numbness to the anterolateral aspect of both thighs with 
standing or lying down.  Objectively, straight leg raising to 
85 degrees bilaterally elicited no lumbar or radicular 
symptoms.  While Patrick test elicited hip discomfort 
bilaterally at the extreme of motion, Goldthwaite, pelvic 
rock, Hoover and Lasegue tests were all negative.  Lower 
extremity active range of motion was intact throughout.  
Motor strength was 5/5 and deep tendon reflexes were 2+ and 
symmetrical.  Distal sensation was intact to light touch.

Based on the foregoing evidence, indicating essentially 
normal neurologic findings throughout the rating period on 
appeal, assignment of a separate evaluation for neurologic 
manifestations of a low back disability is not warranted 
here.  

In sum, there is no support for a rating in excess of 20 
percent, or for assignment of a separation neurologic 
evaluation, for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Hemorrhoids

The veteran is seeking a compensable rating for his service-
connected hemorrhoids, which have been evaluated pursuant to 
Diagnostic Code 7336.  A noncompensable rating is assigned if 
the hemorrhoids are mild or moderate.  To be entitled to the 
next-higher 10 percent rating, the evidence must show 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The veteran was afforded a VA fee-based examination in 
November 2005.  At that time, he reported that he had 
hemorrhoids that recurred frequently.  For treatment, he used 
Preparation H and fiber tablets.  He indicated that he had 
difficulty standing, sitting and driving during flare-ups.  
However, the disability did not result any time lost from 
work.  Examination of the rectum revealed slight reduction of 
lumen.  External hemorrhoids were present on examination at 6 
o'clock, which were reducible.  There was no evidence of 
bleeding or thrombosis.  However, there was evidence of 
frequent recurrence, with excessive redundant tissue.  The 
diagnosis changed to external hemorrhoids, due to evidence of 
external hemorrhoids on examination.  The examiner found that 
the veteran's hemorrhoids did not cause significant anemia or 
malnutrition. 

Therefore, based on the November 2005 VA fee-based 
examination, the Board finds that the medical evidence of 
record does not show hemorrhoid manifestations of the type 
described in the criteria for a compensable disability 
rating.  In other words, although the examiner noted frequent 
recurrence with excessive redundant tissue, there has been no 
objective finding of thrombosis, persistent bleeding, anemia 
or fissures, or that the hemorrhoids were irreducible.  The 
examiner specifically indicated that none of these symptoms 
were present.  Thus, the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for hemorrhoids.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



III.  New and Material Evidence to Reopen Claim for Left Knee 
Disability

A claim of service connection for left knee disability, 
described as left knee chondromalacia, was denied by the RO 
in a June 1995 rating decision.  It was determined that 
although the left knee was treated in service, there was no 
showing that a chronic disability was incurred during such 
service.  The veteran was furnished a copy of the June 1995 
rating decision.  However, he failed to initiate an appeal to 
this decision by filing a notice of disagreement.  Therefore, 
the April 2003 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although it appears 
that the RO reopened the veteran's claim and decided it on 
the merits in its January 2006 rating decision, the Board is 
not bound by the RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the June 1995 rating decision, additional evidence has 
been associated with the claims file, including an August 
2006 VA examination report.  Significantly, as discussed in 
more detail below, the August 2006 VA examination report 
provides an etiological opinion with respect to the veteran's 
left knee disability.  

The Board finds that the August 2006 VA examination report is 
new and material.  The evidence is new as it is not redundant 
of evidence already in the record at the time of the last 
final rating decision.  The evidence is material because it 
relates to the unestablished fact of whether the veteran's 
current left knee disability is related to service, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108.  Moreover, as the RO has already considered the 
underlying service connection claim, the Board may proceed 
with appellate consideration at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

IV.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Left and Right Knee Disabilities

The present appeal includes the issues of entitlement to 
service connection for left and right knee disabilities.  The 
veteran's service medical records have been reviewed.  A 
December 1979 service medical record showed complaints of 
left knee pain.  Further, a January 1990 service medical 
record showed left patellar chondromalacia.  The veteran's 
last in-service physical, a periodic non-fly examination in 
July 1993 showed no abnormalities as to either knee.  A 
subsequent June 1994 x-ray consultation showed that the 
veteran complained of right knee pain for 10 days; however no 
significant findings were noted on x-ray.  

Upon retirement, the veteran was afforded a VA orthopedic 
medical examination in November 1994.  The veteran reported a 
history of some occasional clicking involving his left knee.  
There was no mention of the right knee.  He indicated that 
his left knee was recently evaluated, but no abnormalities 
were noted.  The impression was history of symptoms of left 
knee suggesting possible loose body, please.  A 
contemporaneous x-ray was normal and showed no joint effusion 
or intra-articular bodies.  

The next medical evidence of record concerning the veteran's 
knees is the August 2006 VA examination, 12 years later.  
Again, the claims file was extensively reviewed.  The veteran 
reported that he did mention his knee problems to his primary 
care provider after retiring from service and was told that 
he probably had arthritis, but was provided no treatment.  
However, the examiner noted that the medical evidence of 
record did not support this contention.  The examiner 
observed that x-rays of both knees for comparison showed no 
significant abnormality.  The examiner indicated that there 
was no documentary evidence of any evaluation or treatment 
for any knee condition except for the 1994 VA examination.  
Current history, physical examination and special studies 
failed to show any significant evidence of chondromalacia 
patella.  The veteran had full range of motion with respect 
to both knees, with no evidence of instability and with no 
distinct retropatellar crepitus.  The diagnosis was clinical 
plica synovialis.  The examiner opined that the veteran's 
current knee disability was not causally related to service 
or to any incident in service.     

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and of high probative value.  

Initially, the Board notes that it is unclear whether the 
veteran has a current right or left knee disability given 
that his x-rays were normal.  Regardless, based on the 
medical evidence of record, the Board finds that service 
connection for right and left knee disabilities is not 
warranted.  Even though there is documentation of problems 
with the veteran's knees in service, there is no evidence 
causally relating any current knee disability to service.  
Significantly, the highly probative August 2006 VA 
examination found that any current knee disability was not 
causally related to service or any incident in service.  
There is no medical evidence of record to refute this 
opinion.  Moreover, as there is no medical evidence 
concerning treatment of any knee disability since 1994, there 
is no supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  

The Board acknowledges the veteran's contentions that he has 
had left and right knee problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms since service.  However, the veteran has not 
demonstrated that he has the medical expertise required to 
diagnose a knee disability and link any current knee 
disability to service.  While the veteran's contentions have 
been carefully considered, these contentions are outweighed 
by the medical evidence of record, specifically the August 
2006 VA examination report.   

In conclusion, a preponderance of the evidence is against the 
veteran's claim for left and right knee disabilities.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

ORDER


A rating in excess of 20 percent for the degenerative disc 
disease L5-S1 is denied.  

A compensable rating for hemorrhoids is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for left knee disability is 
reopened, and to that extent, the appeal is allowed.  

Service connection for left knee disability is denied. 

Service connection for right knee disability is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for seborrehic dermatitis of the scalp.  A January 1991 
service medical record showed that the veteran had fine white 
flakes on the scalp and the assessment was seborrehic 
dermatitis.  A November 1992 service medical record showed 
that the veteran requested a refill of shampoo and the 
assessment was dandruff.  Further, a November 1993 service 
medical record showed that the veteran complained of chronic 
puritic scaly scalp for years that responded well to 
medicated shampoo.  The impression again was seborrehic 
dermatitis.  The veteran has claimed that he has continued to 
have problems with his scalp since service.  The Board 
recognizes that the nature of a skin disability is that it 
can reoccur at various times.  Thus, given the evidence of 
seborrehic dermatitis in service, the Board finds that a VA 
examination is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate  VA examination to 
determine the nature, extent and etiology 
of any currently manifested skin 
disability of the scalp, including 
seborrehic dermatitis.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims file, the 
examiner should clearly delineate all 
skin disabilities of the scalp.  Further, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current skin 
disability of the scalp is related 
service.  

2.  Thereafter, review the record and 
determine if the benefit sought can be 
granted.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


